Citation Nr: 1416294	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-33 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the left knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for the residuals of a myofascial sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of America


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to November 1998 and from February 1999 to February 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not currently associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required because a May 2013 treatment record shows that the Veteran had a pending neurosurgical consultation at the Central Texas VA Health Care System in August 2013.  Those records have not been associated with the claims file.  Remand is also required because the Veteran's September 2012 compensation and pension examination did not fully consider functional loss due to pain, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.


Accordingly, the case is REMANDED for the following action:

1.  To the extent possible, obtain all outstanding VA treatment records pertaining to any treatment the Veteran has received at the Central Texas VA Health Care System or any other VA Medical Center and associate them with the claims file.  If any records are not available, make specific note of that fact in the claims file.

2.  After the above development has been completed, schedule the Veteran for an appropriate medical examination to determine the nature and extent of any current manifestations of his service-connected back and knee disabilities.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file and a copy of this remand should be made available for review in connection with the examination, if possible.  The examiner should indicate in the report whether the claims file was reviewed. 

The examiner should distinguish to the extent possible between symptomatology resulting from the Veteran's service-connected back and knee disabilities and any other nonservice-connected disorders that may be found.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the examiner should state this in the examination report.  The examiner must also describe any functional loss due to pain, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  After completing the above action, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph. 

4.  After development is completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


